It is insisted that the evidence is not sufficient to support the conviction. Combest lost an automobile. About the same time appellant, under the name of Lewis, sold the car to one Simmons and gave him a bill of sale to it. Later appellant was arrested and informed the officers of the whereabouts of the Combest car and took them to Simmons' place where said car was found. It was sufficiently identified. The evidence above set out was not contradicted. The evidence amply supported the conclusion of the jury.
The motion for rehearing is overruled.
Overruled.